Case 1:18-cv-10225-MLW Document 338-1 Filed 08/07/19 Page 1of3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

LILIAN PAHOLA CALDERON JIMENEZ
AND LUIS GORDILLO, ET AL.,
individually and on behalf of all
others similarly situated,

Vv. C.A. No. 18-10225-MLW

)
)
)
)
)
Petitioners-Plaintiffs, )
)
)
)
KEVIN McALEENAN, ET AL., )

)

)

Respondents-Defendants,
SCHEDULING ORDER

This case is governed procedurally by the 1992 Amendments to
the Local Rules of the United States District Court for the
District of Massachusetts (the "Local Rules"), which implement the
District's Civil Justice Expense and Delay Reduction Plan. Counsel
must, therefore, comply with the relevant Local Rules in the
litigation of this case.

It is hereby ORDERED pursuant to Fed. R. Civ. P. 16(b) and
Local Rule 16(f) that:

{] 1. shall respond to the Complaint by

 

 

[ ] 2. Any proposed party who has not yet been served shall be
served by . Counsel shall within 14 days
thereafter file a return of service or a statement that service
has not been accomplished and that the claims against the
previously named proposed party shall be dismissed without
prejudice.

 

{[] 3. Any Motion to Amend the pleadings, or any Motion to File
additional pleadings, shall be filed by '
and responses shall be filed as required by the applicable
provisions of the Federal Rules of Civil Procedure.

 

[ ] 4. The parties shall by make the
automatic document disclosure required by Federal Rules of Civil
Case 1:18-cv-10225-MLW Document 338-1 Filed 08/07/19 Page 2 of 3

Procedure 26(a)(1) and Local Rule 26.2(A) and, if applicable,
disclose the information required by Local Rule 35.1

{[] 5. The parties shall by make the
disclosure authorized by Federal Rules of Civil Procedure 26(a) (1)
and Local Rule 26.1(b) (1) and (2).

{ ] 6. All dispositive motions except motions for summary
judgment shall be filed by and responses
shall be filed fourteen days thereafter pursuant to Local Rule
7.1.

{] 7. Discovery shall initially be limited to the issue(s) of
, and shall be complete by

 

 

[ ] 8. Counsel for the parties shall meet at least once to
explore the possibility of settlement and report to the court by
the status and prospects for settlement.

If the case is not settled, the parties shall report whether they
wish to participate in mediation to be conducted by a magistrate
judge or attorney on the Court’s panel of mediators.

[ ] 9. A settlement conference, which must be attended by trial
counsel with full settlement authority or with their clients, shall

 

 

be held on , at

{ } 10. A status and case management conference will be held by
Magistrate Judge on a date to be scheduled
by him in

 

{ ] 11. Plaintiff(s) and/or Counterclaim or Third Party
Plaintiff(s) shall by designate experts
and disclose the information described in Fed. R. Civ. P. 26(a) (2),
concerning each expert. Each other party shall by

designate expert(s) and disclose the information described in Fed.
R. Civ. P. 26(a) (2).

[ ] 12. All discovery shall be complete by

 

[ ] 13. Counsel for the parties shall confer and, by '
file a report as to the prospects for settlement and whether either
party feels there is a proper basis for filing a motion for summary
judgment.

[ ] 14. A scheduling conference will be held on
at and must be attended by trial counsel with full
Case 1:18-cv-10225-MLW Document 338-1 Filed 08/07/19 Page 3 of 3

settlement authority or with their client(s). If appropriate, a
schedule for filing motions for summary judgment will be
established at this conference.

[ ] 15. A final pretrial conference will be held on

at and must be attended by trial counsel with full
settlement authority or with their client. Counsel shall be
prepared to commence trial as of the date of the final pretrial
conference.

{ ] 16. Trial shall commence on

 

[ ] 17. This case is hereby referred to Magistrate Judge
for all pretrial proceedings, including
reports and recommendations concerning any dispositive motions.

 

All provisions and deadlines contained in this Order having
been established with the participation of the parties to this
case, any requests for modification must be presented to the judge
or magistrate judge, if referred for case management proceedings.
Any requests for extension will be granted only for good cause
shown supported by affidavits, other evidentiary materials, or
reference to pertinent portions of the record. The request shall
be made by motion and shall contain the reasons for the request,
a summary of the discovery which remains to be taken, and a date
certain when the requesting party will complete the additional
discovery.

Counsel are encouraged to seek an early resolution of this
matter. Additional case management conferences may be scheduled
by the Court or upon the request of counsel.

By the Court,

 

 

DATE DEPUTY CLERK
